Citation Nr: 1017780	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
thrombophlebitis of the right lower extremity, and, if so, 
whether the Veteran is entitled to service connection for 
thrombophlebitis of the right lower extremity.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the cervical spine and fractures 
of the cervical spine, and if so, whether the Veteran is 
entitled to service connection for a cervical spine disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cellulitis of the bilateral tibial areas, and, if so, whether 
the Veteran is entitled to service connection for cellulitis 
of the bilateral tibial areas.

4.  Entitlement to an effective date earlier than October 26, 
1990, for the grant of service connection for compression 
fractures T3-4, with arthritic changes.

5.  Entitlement to an effective date earlier than January 14, 
1991, for the grant of service connection for 
thrombophlebitis of the left lower extremity.

6.  Entitlement to service connection for a bilateral knee 
disability.

7.  Entitlement to an increased rating for service-connected 
compression fractures T3-4, with arthritic changes, currently 
rated as 40 percent disabling.

8.  Entitlement to an increased rating for service-connected 
thrombophlebitis of the left lower extremity, currently rated 
as 20 percent disabling.

9.  Entitlement to a total disability rating based on 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2005 the Veteran dropped all prior appeals that were 
pending.

The Board notes that the RO indicated in the December 2007 
Statement of the Case that the issue of entitlement to 
service connection for a bilateral knee disability was a new 
and material issue.  However, the Veteran submitted a timely 
notice of disagreement in March 2007 to the June 2006 rating 
decision that denied him service connection for a bilateral 
knee disability.  As such, finality has not attached to the 
June 2006 rating decision.

The issue of entitlement to a lung condition, due to exposure 
to asbestos, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The reopened claims of entitlement to service connection for 
cellulitis of the bilateral tibial areas and thrombophlebitis 
of the right lower extremity, the request to reopen the claim 
for service connection for degenerative changes, cervical 
spine, and the claim of entitlement to service connection for 
a bilateral knee disability, as well as the claims of 
entitlement to an increased rating for service-connected 
compression fractures T3-4, with arthritic changes, currently 
rated as 40 percent disabling, entitlement to an increased 
rating for service-connected thrombophlebitis of the left 
lower extremity, currently rated as 20 percent disabling, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for thrombophlebitis of 
the right lower extremity was denied in an April 2003 rating 
decision, and the Veteran did not perfect an appeal.

2.  The evidence submitted since the April 2003 rating 
decision includes a February 2004 VA opinion which is 
favorable to the claim, when reviewed in the light most 
favorable to the appellant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  A claim for service connection for cervical spine 
fractures and for degenerative changes, cervical spine, was 
denied as not well-grounded in March 1999, on the basis that 
there was no evidence that degenerative changes of the 
cervical, thoracic, or lumbar spine were related to the 
Veteran's service; thereafter, service connection for 
fractures of the cervical spine, but not the claim for 
degenerative changes, cervical spine, was readjudicated in 
February 2003 and denied on the basis that there was no 
diagnosis of a fracture of the cervical spine.   

4.  The evidence which continues to demonstrate that the 
Veteran has never incurred a fracture of the cervical spine 
is cumulative and redundant, and does not establish any 
unestablished fact necessary to substantiate the claim or 
raise a possibility that that claim may be granted.

5.  A claim for service connection for cellulitis of the 
bilateral tibial areas was denied in a January 1991 rating 
decision, and the Veteran did not perfect an appeal.

6.  The evidence submitted since the January 1991 rating 
decision, pertinent to the claim for service connection for 
cellulitis of the bilateral tibial areas is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

7.  A March 1999 rating decision which granted service 
connection for compression fractures T3-4, with arthritic 
changes, effective October 26, 1990, is final, and the 
Veteran has not alleged any specific error of fact or law in 
that final rating decision.  

8.  A February 1992 rating decision which granted service 
connection for thrombophlebitis effective January 14, 1991, 
is final, and the Veteran has not alleged any specific error 
of fact or law in that final rating decision.  

CONCLUSIONS OF LAW

1.  The April 2003 rating decision which denied service 
connection for thrombophlebitis of the right lower extremity 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  Evidence received since the April 2003 rating decision 
which denied service connection for thrombophlebitis of the 
right lower extremity is new and material, and the Veteran's 
claim for service connection for thrombophlebitis of the 
right lower extremity is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  The February 2003 rating decision which denied service 
connection for cervical spine fractures is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

4.  Evidence received since the February 2003 rating decision 
which denied service connection for cervical spine fractures 
is not new and material to reopen a claim for service 
connection for fractures, cervical spine.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

5.  The January 1991 rating decision which denied service 
connection for cellulitis of the bilateral tibial areas is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

6.  Evidence received since the January 1991 rating decision 
which denied service connection for cellulitis of the 
bilateral tibial areas is new and material, and the Veteran's 
claim for service connection for cellulitis of the bilateral 
tibial areas is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009). 

7.  The criteria for an effective date prior to October 26, 
1990, for the award of service connection for compression 
fractures T3-4, with arthritic changes have not been met.  38 
U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2009). 

8.  The criteria for an effective date prior to January 14, 
1991, for the award of service connection for 
thrombophlebitis of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 
3.104, 3.105 (2009). 
38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in September 2005, January 2006, 
September 2006, and March 2007 that fully addressed the 
entire notice element.  The letter informed him of what 
evidence was required to substantiate his claims and of his 
and the VA's respective duties for obtaining evidence.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, the notice letters provided to the Veteran in 
September 2005 and March 2007 included the criteria for 
reopening a previously denied claim and the criteria for 
establishing service connection.  That letter also informed 
the Veteran of the reasons why the claims had previously been 
denied.  Consequently, the Board finds that adequate notice 
has been provided.  In any event, the requests to reopen the 
claims for service connection for thrombophlebitis, right 
lower extremity, and for cellulitis of the bilateral tibial 
areas are granted, and no further discussion of the notice 
regarding those claims is required.  

In regards to the increased ratings claims, in a claim for an 
increased evaluation the VCAA requirement is generic notice, 
that is, namely, evidence demonstrating a worsening or 
increase in severity of the disability, the effect that 
worsening has on employment, and general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2008 that fully 
addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  In any event, in his statements and 
testimony, the Veteran demonstrated his actual knowledge of 
the elements necessary to substantiate his claims.  See Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in September 2006, March 
2007 and January 2010, the regional office provided the 
Veteran with notice as to what type of information and 
evidence was needed to establish a disability rating and the 
possible effective date of the benefits.  The regional office 
successfully completed the notice requirements with respect 
to the issue on appeal.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained service treatment records, VA outpatient treatment 
records, private health records, and VA medical examinations 
and opinions pertinent to the issues on appeal.  Therefore, 
the available medical evidence and records have been obtained 
in order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 
II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Thrombophlebitis of 
the Right Lower Extremity

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for thrombophlebitis of the right 
lower extremity was denied by an April 2003 rating decision, 
at which time the RO found that service treatment records 
were negative for diagnosis of or treatment of 
thrombophlebitis of the right lower extremity.  The Veteran 
was notified of the right to appeal that decision in April 
2003.  The Veteran did not file a timely notice of 
disagreement with that rating decision and accordingly, the 
April 2003 rating decision became final when the Veteran did 
not perfect his appeal within the statutory time limit.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the 
Veteran's claim for service connection for thrombophlebitis 
of the right lower extremity may only be opened if new and 
material evidence is submitted.

In this instance, since the April 2003 rating decision denied 
the claim on the basis that the evidence did not show that 
the right lower extremity thrombophlebitis was incurred in or 
as a result of service, a February 2004 VA opinion was 
obtained examination regarding the effects of service-
connected left lower extremity thrombophlebitis.  

The report of the February 2004 VA examination includes a 
notation that the Veteran has deep vein thrombosis, lower 
extremities bilaterally, "associated with history of chronic 
thrombophlebitis, left lower extremity."  Since the Veteran 
has been granted service connection for thrombophlebitis, 
left lower extremity, the opinion that bilateral lower 
extremity deep vein thrombosis is associated with the 
service-connected chronic left lower extremity 
thrombophlebitis appears to raise a possibility that the 
Veteran's right lower extremity thrombophlebitis is 
etiologically related to a service-connected disability.  
This opinion constitutes new and material evidence to reopen 
the claim, since the opinion relates to an unestablished fact 
necessary to substantiate the claim, and thus is material.  
Further development of the medical evidence, to include 
clarification of the meaning of the February 2004 statement, 
is required, and is addressed in the Remand, below.  

III. Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Entitlement to Service Connection for 
Fractures of the Cervical Spine

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for residuals of a back injury was denied by the Board in 
1990.  A claim for service connection for fractures of the 
cervical and thoracic vertebrae was Remanded by a May 1995 
Board decision.  In a March 1998 Board remand, the Board 
reframed the issue as entitlement to service connection for a 
back disability.  

In February 2003, the Veteran was denied service connection 
for fractures of the neck.  The Veteran was notified of his 
right to appeal that decision in February 2003.  Although the 
Veteran filed a timely notice of disagreement with that 
rating decision, the April 2003 rating decision became final 
when the Veteran did not perfect his appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for service connection 
for fractures of the cervical spine may only be reopened if 
new and material evidence is submitted.

In this instance, since the February 2003 rating decision 
denied the claim on the basis that the evidence did not show 
that there was a fracture of the cervical spine during 
service, the Board finds that new and material evidence would 
consist of medical evidence showing treatment or complaints 
of symptoms of a cervical fracture in service or that a 
cervical fracture diagnosed after service was incurred or 
aggravated in service.  

Additional evidence received since the February 2003 decision 
consists of VA treatment records and private treatment 
records.  However, the Board is unable to conclude that this 
evidence constitutes new and material evidence to reopen the 
claim.  More specifically, this evidence continues to 
establish that no provider has assigned a diagnosis of 
fracture of the cervical spine.  

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case, 
as to the claim for service connection for cervical fractures 
does not relate to an unestablished fact necessary to 
substantiate the claim and thus is not material.  It is also 
not material because it is essentially redundant of 
assertions maintained at the time of the previous final 
decisions, and does not raise a reasonable probability of 
substantiating the claim.  38 U.S.C.A. § 3.156(a).

IV.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Entitlement to Service Connection for 
Cellulitis of the Bilateral Tibial Areas 

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection was denied by a January 1991 rating 
decision, at which time the RO found that there was no 
evidence of cellulitis during the separation examination and 
no evidence of any current residuals of cellulitis.  The 
Veteran did not file a timely appeal with that rating 
decision, and accordingly, the January 1991 rating decision 
became final when the Veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  As such, the Veteran's claim for service 
connection may only be opened if new and material evidence is 
submitted.

In this instance, since the January 1991 rating decision 
denied the claim on the basis that there was no evidence of 
residuals of cellulitis, the Board finds that new and 
material evidence would consist of evidence that the Veteran 
experienced residuals of cellulitis.

Evidence received since the January 1991 rating decision 
consists of numerous records and documents.  Specifically, 
the Veteran submitted medical records indicating that he has 
been treated for cellulitis of the right leg in November 
2005.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
cellulitis of the bilateral tibial areas is reopened.

The Board has reopened the claim of service connection for 
cellulitis of the bilateral tibial areas, and is remanding 
the claim, as will be discussed below.  The Board has not 
taken any adverse action on the claim, and any deficiencies 
regarding duties to notify and to assist the Veteran that may 
exist in this case are not prejudicial to the Veteran at this 
time.



V.  Entitlement to Earlier Dates for the Grants of Service 
Connection for Compression Fractures T3-4, and for 
Thrombophlebitis, Left Lower Extremity 

The Veteran originally filed a claim for entitlement to 
service connection for a back disability in November 1987.  
In July 1990, the Board denied the Veteran's claim for 
entitlement to service connection for a back disability.  In 
general, Board decisions are final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Veteran subsequently sought to reopen a claim of 
entitlement to service connection for a back disability in a 
correspondence received by the RO on October 26, 1990.  A 
November 1990 rating decision denied the claim and the 
Veteran appealed.  The Board reopened the Veteran's claim in 
a March 1998 decision.  In a March 1999 rating decision, the 
RO granted entitlement to service connection for compression 
fractures, T3-4, effective October 26, 1990.  The Veteran 
contends that he is entitled to an earlier effective date for 
this award of service connection. 

The March 1999 rating decision which granted service 
connection for compression fractures T3-4, with arthritic 
changes, effective October 26, 1990, is final, and the 
Veteran has not alleged any specific error of fact or law in 
that final rating decision.  

A February 1992 rating decision which granted service 
connection for thrombophlebitis effective January 14, 1991, 
is final, and the Veteran has not alleged any specific error 
of fact or law in that final rating decision.  

The United States Court of Appeals for Veterans Claims 
(Court) has held once a decision assigning an effective date 
has become final, as is the case here, a claimant may not 
properly file, and VA has no authority to adjudicate, a 
freestanding earlier effective date claim in an attempt to 
overcome the finality of an unappealed RO decision.  See Rudd 
v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court 
reasoned that to allow such claims would vitiate the rule of 
finality.  Id.

Although there are numerous exceptions to the rule of 
finality and application of res judicata within the VA 
adjudication system, a new and distinct claim for an earlier 
effective date is not one of the recognized statutory 
exceptions to finality.  See Rudd, 20 Vet. App. at 300; see 
also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) 
(discussing the types of collateral attack authorized to 
challenge a final decision by the Secretary).

While the Board expresses no opinion on the eventual success 
of such a motion, the proper way to assert error in a final 
decision would be through an allegation, brought to the RO, 
that a prior rating decision assigning the effective date for 
the grant of service connection for compression fractures T3-
4, or for thrombophlebitis, left lower extremity contained 
clear and unmistakable error (CUE).  Rudd, id.

Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions involves a situation in which 
the correct facts, as they were known at the time, were not 
before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only conclude 
that the rating action in question was fatally flawed at the 
time it was made. In addition, the determination of whether 
there was CUE in the prior rating determination must be based 
on the record and law that existed at the time of the rating 
action in question.  

Any claim of CUE must be pled with specificity.  See Andre v. 
Principi, 301 F. 3d 1354 (Fed. Cir. 2002).  The Veteran has 
not pled such a claim nor has a CUE claim been adjudicated 
during the course of this appeal.

Thus, under the undisputed facts of this case, there is no 
legal entitlement to an effective date earlier than October 
26, 1990, for compression fractures, T3-T4, and the Veteran 
has not alleged any specific error of fact or law in that 
final rating decision.  Similarly, there is no legal 
entitlement to an effective date earlier than January 14, 
1991, for a grant of thrombophlebitis, left lower extremity, 
and the Veteran has not alleged any specific error of fact or 
law in that final rating decision.  

The Board notes that the Veteran's claim may be interpreted 
as a request to reopen those final determinations.  However, 
the earliest effective date which may granted following a 
request to reopen is the date on which the request to reopen 
is submitted.  38 U.S.C.A. § 5110.  Here, adjudication of the 
claims as a request to reopen would be entirely unfavorable 
to the Veteran, since the grants of service connection at 
issue were effective in 1990 and 1991, more than 10 years 
prior to the request to reopen.  The only mechanism 
authorized by law which could, under any circumstances, 
request in a grant of service connection prior to the 
effective dates of 1990 and 1991 already in place would be a 
claim that there was CUE in those grants.  As the Veteran has 
not pled such a claim, and the RO has not adjudicated such a 
claim, the Board has no jurisdiction to review a CUE claim at 
this time as to either of the effective dates the Veteran 
contends should be changed.  

The Court also made it abundantly clear in Rudd that under 
these circumstances, dismissal is required due to the lack of 
a proper claim.  See Rudd, 20 Vet. App. at 300.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must therefore be denied based 
on a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Moreover, because the law, rather 
than the facts of the case, is controlling, the provisions of 
38 U.S.C.A. § 5107(b) are not for application.  The claims 
are dismissed.


ORDER

New and material evidence having been submitted, the 
Veteran's application to reopen the claim for service 
connection for thrombophlebitis of the right lower extremity 
is granted; the appeal is granted to this extent only.

New and material evidence not having been submitted, the 
Veteran's application to reopen the claim for service 
connection for cervical spine fractures is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for cellulitis of 
the bilateral tibial areas; to this extent only, the appeal 
is granted.

The appeal for an effective date prior to October 26, 1990, 
for the award of service connection for compression fractures 
T3-4, with arthritic changes, is dismissed.  

The appeal for an effective date prior to January 14, 1991, 
for the award of service connection for thrombophlebitis of 
the left lower extremity is dismissed.  


REMAND

The claim of service connection for cellulitis of the 
bilateral tibial areas and the claim of entitlement to 
service connection for thrombophlebitis of the right lower 
extremity have been reopened.  In light of the evidence 
presented, additional clinical information is necessary.  VA 
has a duty to assist a claimant in obtaining evidence; such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA outpatient records indicate the Veteran has been diagnosed 
and treated for cellulitis of the left lower leg in October 
2003 and of the right leg in November 2005.  Service 
treatment records indicate that the Veteran was treated for 
cellulitis of the left lower anterior tibial area in November 
1943.  In December 1943, records state that the diagnosis was 
changed to cellulitis, right tibial area.

A remand is required in order to afford the Veteran VA 
examination and opinion as to these claims.  Due to the lack 
of a medical opinion, there is not sufficient evidence to 
render a decision on these service connection claims.  Given 
the VA's duty to obtain a VA examination where the evidence 
indicates that the claimed disability may be associated with 
in-service problems, a remand is necessary for further 
medical assessment with a nexus opinion.  See 38 U.S.C.A. § 
5103(A); 38 C.F.R. § 3.159(c)(4).

Similarly, Remand is necessary to provide the Veteran notice 
that the last final determination as to his claim for service 
connection for degenerative changes, cervical spine, was in 
March 1999, and to provide the Veteran with notice as to the 
basis of that decision.  The RO must review the evidence 
since that rating decision, including clinical evidence which 
appears to link the severity of current cervical spine 
degenerative changes to the fact that service-connected 
thoracic spine disability is present.  

The Veteran is also seeking entitlement to service connection 
for a bilateral knee disability.  The Board notes that x-rays 
from VA outpatient records in July 2005 indicate that the 
Veteran has degenerative joint disease of the bilateral 
knees.  Service treatment records indicate that the Veteran 
experienced left knee pain in November 1943, while he had 
cellulitis of the tibial area.  The diagnosis was later 
changed to right tibial area in December 1943; however, it is 
unclear whether the Veteran experienced pain in the left or 
right knee.  Furthermore, the Veteran is service connected 
for a back injury, and an opinion regarding whether the 
Veteran's knee problems are secondary to his back disability 
is necessary.

The Veteran is also seeking entitlement to a higher rating 
for his service-connected compression fractures T3-4, with 
arthritic changes and thrombophlebitis of the left lower 
extremity.  A remand is necessary in order to determine the 
current level of severity.  The Veteran's representative 
asserted in February 2010 that the Veteran's disabilities 
have worsened since his last VA examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a Veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).

The Veteran is also seeking entitlement to TDIU.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).

The Board finds that the pending TDIU claim will be affected 
by the rating assigned for the compression fractures T3-4, 
with arthritic changes and thrombophlebitis of the left lower 
extremity.  The pending TDIU claim could also be affected by 
the outcomes of the claims for service connection remaining 
at issue.  As such, a decision as to the issue of TDIU will 
be deferred pending resolution of the rating.  This is in 
accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991), in which the Court recognized that inextricably 
intertwined claims should not be adjudicated piecemeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file all updated VA and/or 
private treatment records.  

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examinations scheduled in 
connection with this REMAND and to 
cooperate in the development of his 
case.  

3.  Provide the Veteran with notice as 
to the last final adjudication of the 
claim for service connection for a 
cervical spine disorder (other than 
fractures of the cervical spine), to 
include degenerative disease, and the 
basis for the prior denial.  

4.  Then, determine whether there is 
new and material evidence under any 
theory of entitlement, to include on 
the basis of secondary service 
connection or aggravation, to reopen 
the claim.  If the claim is reopened, 
afford the Veteran a VA examination of 
the cervical spine to determine the 
etiology of current cervical spine 
disorders.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Then, the examiner 
should assign a diagnosis for each 
current cervical spine disorder.  

For each cervical spine disorder, the 
examiner should answer the following:

(i) Is it at least as likely as not 
(i.e., probability of 50 percent, or 
greater) that the diagnosed cervical 
spine disorder is causally or 
etiologically related to the Veteran's 
service, or any incident thereof, to 
include injury to the back, or; (ii) Is 
it at least as likely as not (i.e., 
probability of 50 percent, or greater) 
that the diagnosed cervical spine 
disorder is secondary to or permanently 
aggravated by a service-connected 
disability?  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state 
why speculation would be required in this 
case (e.g., if the requested 
determination is beyond the scope of 
current medical knowledge, actual 
causation cannot be selected from 
multiple potential causes, etc.).   If 
there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other 
information needed to provide the 
requested opinion. 

5.  Afford the Veteran a VA examination 
for cellulitis of the bilateral tibial 
areas.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including service 
treatment records such as the November 
1943 record of treatment of the right 
leg and October 1945 separation 
examination referencing the right leg, 
and a 1952 medical statement.  

Then, the examiner should and offer 
comments and an opinion addressing 
whether it is at least as likely as not 
(i.e., probability of 50 percent, or 
greater) that the Veteran's cellulitis 
of the bilateral tibial areas is 
causally or etiologically related to 
the cellulitis he had during service, 
or to any service-connected disability.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state 
why speculation would be required in this 
case (e.g., if the requested 
determination is beyond the scope of 
current medical knowledge, actual 
causation cannot be selected from 
multiple potential causes, etc.).   If 
there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other 
information needed to provide the 
requested opinion. 

6.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his compression fractures 
T3-4, with arthritic changes.  The 
examiner should identify and completely 
describe all current symptomatology.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

Ask the examiner to discuss all 
findings in terms of the Schedule of 
Ratings for Spine, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5235 (2009).  
The pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

7.  Schedule the Veteran for a VA 
examination to determine the etiology 
of thrombophlebitis of the right lower 
extremity, and to determine the current 
severity of service-connected  
thrombophlebitis of the left lower 
extremity.  The Veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  

(i) thrombophlebitis, right lower 
extremity:  After reviewing the 
relevant evidence, including service 
treatment records and post-service 
records, to include a February 2004 VA 
examination of the veins and arteries, 
the examiner should and offer comments 
and an opinion addressing whether it is 
at least as likely as not (i.e., 
probability of 50 percent, or greater) 
that the Veteran's thrombophlebitis of 
the right lower extremity is causally 
or etiologically related to or 
secondary to the service-connected 
thrombophlebitis of the left lower 
extremity.  

(ii) thrombophlebitis, left lower 
extremity:  The examiner should 
identify and completely describe all 
current symptomatology.  The examiner 
should discuss all findings in terms of 
the Schedule of Ratings for Diseases of 
the Heart, 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2009).  The 
pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

8.  Afford the Veteran a VA examination 
to establish the etiology of a 
bilateral knee disorder.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's bilateral knee disability is 
causally or etiologically related 
service or is proximately due to or 
aggravated by the Veteran's service-
connected compression fractures T3-4 
with arthritic changes.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

9.  Any development necessary to 
adjudicate the claim for TDIU, 
including any opinion needed as to 
employability, should be developed 
after all other claims on appeal have 
been addressed.  

10.  The RO should then readjudicate 
the claims.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


